Citation Nr: 0434500	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  99-02 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable initial evaluation for chronic 
left groin pain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran had active service from May 1992 to June 1997. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1998 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO, in pertinent part, granted entitlement 
to service connection for chronic left groin pain and 
assigned a noncompensable (zero percent) disability 
evaluation, effective from June 1997.


FINDING OF FACT

The competent and probative medical evidence of record 
demonstrates that the veteran's chronic left groin pain is 
manifested by subjective complaints of pain and tenderness.


CONCLUSION OF LAW

The criteria for an initial compensable disability evaluation 
for chronic left groin pain are not met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.1, 
4.2, 4.124a, Diagnostic Codes 8599-8530 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issues currently before the Board arose from a 
claim which was filed in July 1997.  The regulatory 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which became effective on 
August 29, 2001.  In this case, the VCAA and its implementing 
regulations are accordingly generally applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) (Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims (Court) stated that, under the 
VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

Considering both the decision of the Court in Pelegrini and 
the opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.

In letters dated in January 2002 and November 2003, the RO 
informed the veteran of the VCAA and its potential effect 
upon her claim.  In addition, the veteran was advised, by 
virtue of a detailed December 1998 statement of the case 
(SOC) and supplemental statements of the case (SSOC) issued 
in September 2002 and April 2004, of the pertinent law and 
what the evidence must show in order to substantiate her 
claim.  We therefore believe that appropriate notice has been 
given in this case.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the September 2002 
SSOC contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159.  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In February 2002, the 
veteran wrote that she did not have additional medical 
evidence to provide. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Pertinent Legal Criteria 

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  
Separate diagnostic codes identify the various disabilities.  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 C.F.R. § 4.1.  In determining the level of impairment, the 
disability must be considered in the context of the whole 
recorded history.  38 C.F.R. §§ 4.2, 4.41.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

Neurological disability is evaluated under 38 C.F.R. § 
4.124a, based upon paralysis of various nerve groups.  Under 
section 4.124a, the term "incomplete paralysis" indicates 
impairment of function of a degree substantially less than 
the type of picture for complete paralysis given for each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or, at most, the 
moderate degree.  Id.  

The veteran's service-connected chronic left groin pain is 
rated by analogy under Diagnostic Code 8530, which provides 
for the evaluation of disability involving the ilio-inguinal 
nerve.  38 C.F.R. §§ 4.20, 4.124a, Diagnostic Code 8530.

Under Diagnostic Code 8530, a maximum 10 percent rating is 
assigned for severe to complete paralysis of the ilio-
inguinal nerve.  A noncompensable rating is assigned for mild 
to moderate incomplete paralysis of the ilio-inguinal nerve.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating, 
which may be assigned for neuritis not characterized by 
organic changes, will be that for moderate, incomplete 
paralysis.  See 38 C.F.R. § 4.123.  

Peripheral neuralgia, characterized usually by a dull and 
intermittent pain of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate incomplete paralysis.  See 38 C.F.R. § 
4.124.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  See 38 C.F.R. § 4.120.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved, provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

III.  Factual background

Service medical records show that the veteran was seen for 
complaints of chronic left groin pain, for which she received 
periodic injections.  Post-service, she was afforded a VA 
Compensation and Pension (C&P) examination in April 1998, at 
which no etiology was determined for a nerve that was tender 
in the groin.  She complained of pain in the groin area that 
occasionally radiated to the leg.  It was noted that nerve 
blocks relieved the pain for about three weeks.  No other 
symptoms or complaints were reported.  Upon examination of 
joints, the clinical findings noted tenderness in the middle 
1/3 of the inguinal ligament.  There was no Tinel sign.  She 
was not tender over the lateral femoral cutaneous nerve exit, 
and there was no hypesthesia or hyperesthesia about either 
thigh.  Both quadriceps muscles functioned normally and 
strongly.  The examiner was unable to make a diagnosis as to 
the specific cause of the left groin pain.  He assumed that 
the veteran had some type of peripheral neuritis since it had 
been diagnosed in the past, but did not understand which 
nerve it was.  The examiner noted that an electromyelogram 
(EMG) study showed no evidence of neuritis of the femoral 
nerve or of radiculopathy of the left lower extremity.  In 
the April 1998 EMG report, the assessment also noted that 
there were no electrical abnormalities noted to explain the 
veteran's complaints, but sign tenderness was noted over the 
left femoral canal distal to the inguinal ligament which, 
according to the veteran, reproduced her pain.  

At the general medical examination, the clinical findings 
were a localized tenderness just below the groin on the left 
leg.  No masses were felt, and her deep tendon reflexes were 
normal.  There was no sensory change in the lower 
extremities.  The impression was a localized pain in the left 
groin with some type of nerve disorder, and the exact 
etiology was not known.  

In her substantive appeal received in January 1999, the 
veteran contended that she continuously suffered pain from 
the left groin and had to take shots for the chronic pain.  
She claimed that she had trouble walking properly when in 
pain.  

VA outpatient treatment records for the period from August 
1998 to November 2001 note a reported history of left groin 
pain in August 1998, but without any clinical findings 
related to this condition.  In early October 2001 she 
complained of left hip pain.

The veteran was afforded a VA C&P peripheral nerves 
examination in October 2001.  She reported that the pain was 
usually localized anteriorly in the left groin area around 
the inguinal region without any swelling, edema, effusion, or 
erythema.  There was chronic tenderness in that area.  She 
had undergone cryofreeze therapy approximately once a year 
since 1998 for a total of five times.  She denied any 
paresthesia, disesthesia, and numbness, tingling, burning, or 
radiation of pain.  She related that this condition did not 
significantly interfere with her activity or work.  Sometimes 
her symptoms were worse after she returned home from work.  
She also reported that her symptoms were chronic and 
constant.  

The examiner noted that peripheral neuropathy was ruled out 
on the basis of a normal EMG, no conduction velocity in 1998.  
Symptoms were localized only in the left groin.  Both lower 
extremities were unremarkable otherwise.  The veteran 
reported that left hip joint movement had no impact on her 
activity or symptoms in the left groin pain.  There was no 
tenderness on the left hip laterally or posteriorly.  The 
range of movement of the hip was normal.  The diagnosis was 
chronic left groin pain, etiology unknown.  

Additional VA outpatient treatment records were secured for 
the period from December 1997 to January 2004.  In April 2002 
she was seen in the Pain Management Service for a 
consultation.  She gave a history of chronic pain in the left 
groin area since 1993 which was not related to injury or 
accident, and which had developed over time.  She said she 
experienced the pain as a dull ache, with a superimposed 
sharp and shooting component.  The pain did not radiate down 
the left lower extremity or anywhere else.  She denied the 
association of any gastrointestinal or genitourinary 
symptomatology with the pain.  She had been treated at the 
Dallas VA pain clinic with cryoanalgesia and had five 
cryoablations of the left ilioinguinal nerve.  These provided 
relief for some months but each one was for a shortened 
period of time.  She did not want anymore cryoablations, as 
her pain was tolerable at that time.  She also had taken 
medication for pain but had stopped about six weeks earlier.  
With the medication she rated her pain as 0-1/10 in severity.  
At the time of the examination, after not having taken 
analgesics for the last six weeks, she rated her pain as 
tolerable at 2-3/10 in severity.  She stated that she did not 
want to have any procedures or cryoablations, or medications, 
despite medical advice to do so, as her pain was tolerable.  

The clinical findings were that the left inguinal area was 
non-tender and no masses could be seen or felt in the area.  
There was no evidence of inguinal hernia and no erythema, no 
heat and no swelling noted in the area.  There was minimal 
discomfort to palpation of the left ilioinguinal area.  The 
assessment was neuralgia of the "right" inguinal nerve.  The 
examiner commented that as the pain was currently tolerable 
and under control there was no need for medications or 
procedures.  She was discharged from the pain clinic and 
referred back to a primary care clinic.  

At several appointments thereafter at a primary care clinic, 
after discharge in April 2002, it was noted that the veteran 
had been going to a pain management clinic and was feeling 
much better now.  

In March and November 2003, she had follow-up appointments in 
a primary care clinic for multiple disorders.  The assessment 
included chronic left groin pain with unclear etiology.  She 
had been followed in VA Dallas Pain Management Clinic, 
without a firm diagnosis.  She reported having been told that 
there might be nothing more they could do for her, but she 
was doing better.  

IV.  Analysis

This appeal arises from the veteran's dissatisfaction with 
her initial rating following the grant of service connection 
for chronic left groin pain.  In such a case, the Court has 
held that separate or "staged" ratings must be assigned 
where the evidence shows varying levels of disability for 
separate periods of time.  Fenderson v. West, 12 Vet. App. 
119 (1999).  The veteran contends, in essence, that she is 
entitled to a compensable evaluation for the manifestations 
of her service-connected chronic left groin pain.  She 
maintains that this disability is worse than currently 
evaluated.  

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations do not require that the final rating 
be effective from the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

Therefore, the decision herein includes consideration of 
Fenderson, supra, and the veteran has not been prejudiced 
thereby.  She has been advised of the laws and regulations 
pertinent to disability evaluations.  Again, she has been 
afforded an examination and opportunity to present argument 
and evidence in support of his claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-394 (1993).

Diagnostic Code (DC) 8599 is used to identify musculoskeletal 
system disabilities that are not specifically listed in the 
Rating Schedule, but are rated by analogy to similar 
disabilities under the Schedule.  There is no specific 
diagnostic code for chronic left groin pain, so this 
disability has been rated analogously using the criteria of 
DC 8530, for impairment of the ilio-inguinal nerve.

The veteran is competent to report that her chronic left 
groin pain is worse.  Medical reports of record indicate that 
post-service, initially she had been receiving nerve blocks 
approximately every three weeks which provided pain relief.  
Beginning in 1998, and up to October 2001, she had been 
treated with 5 cryoablation procedures, each of which each 
provided pain relief for a period of months.  Although in 
January 1999 the veteran claimed that she had trouble walking 
properly when in pain, VA outpatient treatment records do not 
show complaints or findings of altered gait due to left groin 
pain.  Furthermore, at the April 1998 VA examination, she 
complained of pain in the groin area with occasional 
radiation to the leg, and no other symptoms or complaints 
were reported.  

At a VA examination in October 2001, the only related 
clinical finding was tenderness.  According to the veteran, 
the left groin pain did not significantly interfere with her 
activity or work.  The veteran reported that left hip joint 
movement had no impact on her activity or symptoms in the 
left groin pain, and the range of movement of the hip was 
normal.

The evidence of record shows that she was seen at a VA Pain 
Management Clinic for treatment of pain with procedures and 
medication.  In April 2002 she reported that she had stopped 
taking the pain medication, and the pain was tolerable.  She 
did not wish to have any procedures or to continue taking 
medication.  Evidence of record also shows that, when the 
veteran was seen at a VA Primary Care Clinic up to November 
2003 after discharge from the Pain Clinic, she consistently 
reported that she was doing better.  

As noted above, the applicable schedular criteria provide for 
a zero percent disability rating when the disability is mild 
to moderate, and for a 10 percent rating when the disability 
is severe in degree or there is complete paralysis.  The 
medical evidence of record shows minimal symptoms, which do 
not more nearly approximate the criteria for a severe rating.  
The Board is satisfied that this service-connected disorder 
has been less than severe since she filed her original claim 
for service connection.  Therefore, entitlement to an initial 
disability evaluation in excess of zero percent for left 
chronic groin pain is not demonstrated.

In deciding this matter, the Board has considered all the 
evidence consistent with the Court's decision in Fenderson.  
The evidence does not show disability warranting a 
compensable rating during any period under consideration, 
even in light of 38 C.F.R. 4.7.

The above determination is based upon consideration of 
applicable provisions of the Rating Schedule.  Additionally, 
however, there is no showing that the veteran's disability 
currently under consideration reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  
Specifically, the medical evidence fails to show, and the 
veteran has not asserted, that she has required frequent 
periods of hospitalization for her left chronic groin pain, 
nor has she alleged marked interference with employment due 
solely to that condition.  See 38 C.F.R. § 3.321(b)(1) 
(2004).


ORDER

Entitlement to an initial compensable rating for chronic left 
groin pain is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



